UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-7618



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


CHARLES EDWARD MOSS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-95-338)


Submitted:   March 12, 1998                 Decided:   March 25, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Moss, Jr., Appellant Pro Se. Harold Watson Gowdy,
III, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motions for extension of time to file a motion under 28 U.S.C.

§ 2255 (1994). We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Moss, No. CR-
95-338 (D.S.C. Sept. 22 & Oct. 17, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2